Citation Nr: 0718029	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased rating for plantar fasciitis of 
the right foot, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to October 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's right foot disorder is rated pursuant to 
Diagnostic Code 5284, for foot injuries.  Diagnostic Code 
5284 provides for a 10 percent rating for a moderate foot 
injury.  A 20 percent rating is warranted for a moderately 
severe foot injury and a 30 percent rating is warranted for a 
severe foot injury.  See 38 C.F.R. § 4.71a (2006). 

In connection with this claim, the veteran was afforded a VA 
examination in June 2003.  The veteran's representative 
contends that although the veteran was afforded a VA 
examination, the examiner stated that the claims file was 
unavailable for review and the directives of DeLuca v. Brown, 
8 Vet. App. 202 (1995) were not addressed; therefore, the VA 
examination is not adequate.  

In DeLuca, the United States Court of Appeals for Veterans 
Claims (Court) held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  With regard to the claims file review, 
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history.  See EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i).  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including x-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  

The examiner should determine if the 
veteran's right foot plantar fasciitis is 
productive of moderate, moderately severe, or 
severe symptoms.  

The examiner should also, in accordance 
with DeLuca, supra, indicate whether the 
service-connected right foot disability 
is productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

